DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s Application filed May 30, 2019 is presented for examination. Claims 1-20 are pending. Claims 1, 8 and 15 are independent claims. This Office Action is Non-Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni et al. (Hereinafter “Kulkarni”) US Patent Application Publication No. 2020/0311600 in view of Dalmatov et al. (Hereinafter “Dalmatov”) US Patent Application Publication No. 2020/0210356.

Referring to claim 1, Kulkarni teaches a method [ab], comprising: 
receiving, by an aggregating machine learning system from one or more machine learning systems associated with a set of one or more storage arrays [generated using a machine learning model, which receives the merged configuration/utilization data as one or more inputs, ab; aggregates information by  a machine learning system of fig. 3; 0098; 310, 320, 330 of fig. 3] a first set of output parameters [outputs 360 of fig. 3];
aggregating, by the aggregating machine learning system, the first set of output parameters [360 of fig. 3; 0101], resulting in a second set of output parameters [420, 430 of fig. 4]; and 
sending, from the aggregating machine learning system [410 of fig. 4; 0102-0105] at least one member of the second set of output parameters as an input to at least one of the one or more machine learning systems [outputs 420, 430 of fig. 4; 0102-0105]. 
However, Kulkarni does not explicitly teach the performance metrics for the set of the one or more storage arrays. Dalmatov teaches the performance metrics for the set of the one or more storage arrays [0027; 0034; 0038; 0054-0055; 1990 of fig. 19].
It would have been obvious to one of ordinary skill in the art to add the feature of Dalmatov to the system of Kulkarni as an essential means to facilitate machine learning of various metrics and the interrelations between these metrics, such as past IO patterns, application types, deduplication configurations, compression configurations, and overall system performance.

Referring to claim 8, all limitations of this claim have been addressed in the analysis of claim 1 above, and this claim is rejected under this basis.

Referring to claim 15, this claim is an apparatus claim which is corresponding to method claims 1 and 8 above; therefore, it is rejected under the same rational.

Referring to claim 2, Kulkarni and Dalmatov teach the invention substantially as claimed, wherein the first set of output parameters include one or more of compression rate, deduplication rate, and aggregate data reduction rate [Dalmatov, ab; 0002; 0006; 0035; 0054]. 

Referring to claim 3, Kulkarni and Dalmatov teach the invention substantially as claimed, wherein the set of the one or more storage arrays include storage arrays of at least two different types [Kulkarni, 1837, 1840, 1844 of fig. 18]. 

Referring to claim 4, Kulkarni and Dalmatov teach the invention substantially as claimed, wherein the at least one of the values of the first set of output parameters reflects actual behavior of one or more applications associated with the set of the one or more storage arrays [Kulkarni, 1837, 1840, 1844 of fig. 18].

Referring to claim 5, Kulkarni and Dalmatov teach the invention substantially as claimed, wherein the first set of output parameters reflect an estimation by the one or more machine learning systems associated with the set of one or more storage arrays of the performance of the set of one or more storage arrays [Kulkarni, 1837, 1840, 1844 of fig. 18].  

Referring to claim 6, Kulkarni and Dalmatov teach the invention substantially as claimed, further comprising: adding an additional storage array to the set of the one or more storage arrays, wherein the additional storage array is associated with an additional machine learning system, wherein the additional machine learning system has an additional set of output parameters indicative of performance metrics for the associated additional storage array; and preventing the aggregating machine learning system from aggregating the additional set of output parameters until the at least one of the additional output parameters from the additional set of output parameters reaches a threshold condition [level of confidence (e.g., a threshold) 920 of fig. 9A; 0118; 0129; 0137-0138]. 

Referring to claim 7, Kulkarni and Dalmatov teach the invention substantially as claimed, further comprising: sending, from the aggregating machine learning system, at least one member of the second set of output parameters to a database [Kulkarni, 1180, 1190 of fig. 11]. 

Referring to claims 9-14 and 16-20, all limitations of these claims have been addressed in the analysis of claims 1-8 and 15 above, and these claims are rejected on that basis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUY N PARDO whose telephone number is (571)272-4082. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THUY N PARDO/Primary Examiner, Art Unit 2691